Motion for a stay of the trial of this action pending the decision of this court of appeals taken from two orders. The action is brought for a judgment directing the election of new officers of Rock Drillers, etc., Local No. 17, and for an accounting by the acting officers as to money received as initiation fees and dues. Local No. 17 functions in connection with contracts already let and hereafter to be let in connection with the building of the additional water system for the city of New York. The assertion is that exorbitant fees have been extorted from those who seek employment on this project but do not account for the money. The action should be tried at the earliest available time. The orders appealed from are: (1) The defendants as acting officials of Local No. 17 are restrained from expelling the plaintiffs from the union or taking any proceedings which would change their status; (2) the records of Local No. 17 have been impounded, the order requiring that they be deposited with the county clerk of Ulster county, State of New York. Concerning this the plaintiff in the affidavit of its attorney states “ in order to facilitate the speedy trial of this action, deponent has offered to stipulate with the attorney for the defendants to vacate the order impounding the records upon the condition that the case be tried at the present May term of court in Ulster County.” The restraining order mentioned as (1) does not adversely affect the defendants. Motion for stay denied. Plaintiffs to be ready for trial at the Ulster County May Term. The denial of the application for stay is made upon the condition that the impounding order be vacated. Should the defendants seek delay and oppose the trial of the cause at the Ulster County May Term the impounding order is not vacated but continued in full force. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.